 



 
EXHIBIT 10.11.19
 
FIRST AMENDMENT TO
THE 2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN OF LEAP
WIRELESS INTERNATIONAL, INC.
 
THIS FIRST AMENDMENT TO the 2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED
STOCK UNIT PLAN OF LEAP WIRELESS INTERNATIONAL, INC. (this “Amendment”), dated
as of March 8, 2007, is made and adopted by LEAP WIRELESS INTERNATIONAL, INC., a
Delaware corporation (the “Company”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Plan (as defined
below).
 
RECITALS
 
WHEREAS, the Company has adopted The 2004 Stock Option, Restricted Stock and
Deferred Stock Unit Plan of Leap Wireless International, Inc. (the “Plan”);
 
WHEREAS, the Company desires to amend the Plan as set forth below;
 
WHEREAS, pursuant to Section 10.2 of the Plan, the Plan may be amended by the
Board of Directors of the Company; and
 
WHEREAS, the Board of Directors of the Company has approved this Amendment
pursuant to resolutions adopted on March 8, 2007.
 
NOW, THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:
 
1. Section 1.17 of the Plan is hereby amended to read as follows:
 
“Fair Market Value” of a share of Common Stock as of a given date shall be:
(a) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on such date, or if
shares were not traded on such date, then on the next preceding date on which a
trade occurred, or (b) if the Common Stock is not publicly traded on an exchange
but is quoted on an automated quotation system, the mean between the closing
representative bid and asked prices for the Common Stock on such date as
reported by such automated quotation system, or (c) if Common Stock is not
publicly traded on an exchange, and not quoted on an automated quotation system,
the fair market value of a share of Common Stock as established by the
Administrator acting in good faith.
 
2. Section 10.3(a) of the Plan is hereby amended to read as follows:
 
(a) Subject to Section 10.3(d), in the event that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event affects the Common
Stock, then the Administrator shall equitably adjust any or all of the following
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to an
Award:
 
(i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and the Award Limit);
 
(ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and
 
(iii) The grant or exercise price with respect to any Award;
 
provided, however, that no such adjustment shall be made in the event of
ordinary cash dividends with respect to the Common Stock.


1



--------------------------------------------------------------------------------



 



 
3. This Amendment shall be and is hereby incorporated in and forms a part of the
Plan. All other terms and provisions of the Plan shall remain unchanged except
as specifically modified herein. The Plan, as amended by this Amendment, is
hereby ratified and confirmed.
 
I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of Leap Wireless International, Inc. on March 8, 2007.
 

  By: 
/s/  Robert J. Irving, Jr.


Name: Robert J. Irving, Jr.

  Title:  Secretary


2